Citation Nr: 0013521	
Decision Date: 05/22/00    Archive Date: 05/30/00

DOCKET NO.  96-29 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from May 1969 to April 
1971.

The current appeal arose from February 1996 and April 1996 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, Texas.  In the February 1996 
rating decision, the RO denied entitlement to service 
connection for PTSD.  In the April 1996 rating decision, the 
RO denied a TDIU.

These issues were previously before the Board of Veterans' 
Appeals (the Board) in August 1997, at which time, the Board 
remanded the claims for additional development, due process, 
and readjudication.

In August 1999, the RO affirmed the denial of entitlement to 
service connection for PTSD and entitlement to a TDIU.

In February 2000, the Board remanded these claims for the RO 
to schedule a video conference hearing.  The video conference 
hearing was held before the undersigned on April 12, 2000.

The case has been returned to the Board for further appellate 
review. 


FINDING OF FACT

The claim of entitlement to service connection for PTSD is 
supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for PTSD is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Criteria

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit held that, under 38 U.S.C. 
§ 5107(a), VA has a duty to assist only those claimants who 
have established well-grounded claims.  More recently, the 
United States Court of Appeals for Veterans Claims (the 
Court) issued a decision holding that VA cannot assist a 
claimant in developing a claim which is not well grounded.  
Morton v. West, 12 Vet. App. 477 (1999).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C.A. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990) 
(well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation).

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).



Where the determinative issue involves medical causation or 
etiology, or a medical diagnosis, competent medical evidence 
to the effect that the claim is "plausible" or "possible" 
is required.  Epps, 126 F.3d at 1468.

When determining whether a claim is well grounded, the 
evidence submitted in support of the claim must be accepted 
as true.  Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995) 
(citing King v. Brown, 5 Vet. App. 19, 21 (1993)). 

Service connection for post-traumatic stress disorder 
requires: (1) a current, clear medical diagnosis of post-
traumatic stress disorder (presumed to include the adequacy 
of the post-traumatic stress disorder symptomatology and the 
sufficiency of a claimed inservice stressor) (2) credible 
supporting evidence that the claimed inservice stressor 
actually occurred; and (3) medical evidence of a causal nexus 
between current symptomatology and the specific claimed 
inservice stressor.  Cohen v. Brown, 10 Vet. App. 128, 136-37 
(1997); 38 C.F.R. § 3.304(f) (1999).

Factual Background

VA outpatient treatment reports reveal that the appellant has 
been treated for PTSD since 1995, and he continues to be 
treated for such.  He was hospitalized at a VA facility in 
September 1995 for psychiatric problems.  The discharge 
diagnosis was PTSD.  There are numerous VA outpatient 
treatment reports, which revealed diagnoses of PTSD, 
purportedly predicated on service stressors.

Additionally, of record is a copy of a March 1997 decision, 
wherein the Social Security Administration granted the 
appellant disability benefits.  In the decision, the 
Administrative Law Judge stated that the appellant had a 
severe impairment due to PTSD.  He noted that the appellant 
had been examined by Dr. T.C.B., who had stated that the 
appellant had flashbacks related to Vietnam and entered a 
diagnosis of PTSD.



Analysis

The Board finds that the numerous diagnoses of PTSD in the VA 
outpatient treatment reports and the September 1995 VA 
hospitalization summary report, in addition to competent 
medical authority relating this diagnosis to exposure to 
traumatic stressors in service are sufficient to establish a 
well-grounded claim for service connection for PTSD.  Cohen, 
10 Vet. App. at 136-37; 38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.304(f).


ORDER

The claim of entitlement to service connection for PTSD is 
well grounded.  To this extent only, the appeal is granted.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

First, the appellant faxed a letter from a VA physician, 
dated in February 2000, to this Board Member following the 
April 2000 hearing, which did not include a waiver for the 
Board to consider the evidence without prior consideration by 
the RO.  See 38 C.F.R. § 20.1304(c); see also 38 C.F.R. § 
19.37(a) (1999).

Additionally, of record is a copy of a March 1997 decision, 
wherein the Social Security Administration granted the 
appellant disability benefits.  In the decision, the 
Administrative Law Judge stated that the appellant had a 
severe impairment due to PTSD.  He noted that the appellant 
had been examined by Dr. T.C.B., who had stated that the 
appellant had flashbacks related to Vietnam and entered a 
diagnosis of PTSD.

The Board notes that the medical records upon which the 
Social Security Administration decision was based are not of 
record.  The Board finds that such records are potentially 
relevant to both the appellant's claims of entitlement to 
service connection for PTSD and entitlement to a TDIU.  

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  In this regard, the RO should 
advise him that he should identify any 
medical care providers who may have 
additional records referable to treatment 
of PTSD and inability to work.  After 
obtaining any necessary authorization, 
the RO should request and associate with 
the claims file legible copies of the 
veteran's complete treatment reports from 
all sources whose records have not 
previously been obtained.  Regardless of 
the veteran's response, the RO should 
request from the hospital in Houston, 
Texas, the VA outpatient treatment 
reports for PTSD from January 1998 to the 
present and associate them with the 
claims file.

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to his claim as well as the 
records relied upon concerning that 
claim.  

If records pertaining to such claim and 
medical evidence utilized in processing 
such claim are not available, that fact 
should be entered in the claims file.  

3.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the claims of entitlement to 
service connection for PTSD and 
entitlement to a TDIU, to include 
consideration of any additional evidence 
associated with the claims file.

If the benefits sought on appeal are not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

 



